DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 4, 2022 and April 7, 2022 have been entered.

Response to Arguments
Claims 1-7, 9-13, 16, 18, and 19 stand rejected under Section 103.  Claims 5, 6, 14, and 15 stand rejected under Section 112(a) for lack of enablement.  Claims 1-25 stand rejected under Section 112(b).  The drawings and specification stand objected to.  Claims 1, 13, and 20 stand rejected for double patenting.  Claims 20-25 have been indicated as being allowable once the double patenting and Section 112(b) matters were addressed.  Claims 8, 14, 15, and 17 have been indicated as being allowable once the Section 112 matters were addressed and if the claims were placed in independent form.  While applicants have given claim 12 the status indicator of “Withdrawn”, the Office noted in the August 27, 2021 Office Action that the Office had withdrawn the restriction requirement and had examined claim 12.
Applicants filed an After Final on March 4, 2022, which was not entered.  Applicants filed an RCE on April 7, 2022, requesting the Office to consider the After Final filing.  Applicants amended claims 1, 13, and 20, but did not address any of the drawing or specification objections and did not address the Section 112(a) rejections.  These objections and Section 112(a) rejections had been included in the Office Actions that issued on August 27, 2021 and January 7, 2022.  
As a preliminary matter, the Office places applicants on notice that if the drawing and specification objections and the Section 112(a) rejections are not addressed in the next response, the Office will issue a PTO-90C communication stating that the reply is not fully responsive to the prior Office Action because the matters were not addressed.    This notice will also state that since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The notice will also state that the date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.
Now, turning to applicants’ response.  First, the drawings: The objections to the drawings are re-stated, below.
Specification: The objections to the specification are re-stated, below.
Section 112(a) rejections: The Section 112(a) rejections are re-stated, below.
Section 112(b) rejections: Applicants’ amendments overcome the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 103 rejections are withdrawn. 
Double patent rejections: Double patenting rejections directed to claims 1 and 13 are included, below. 
Updated searches yielded only the patent that issued from the patent application that had been cited as a part of the provisional double patenting rejections.  The double patenting rejection has been updated with the patent.

Drawings
The drawings are objected to because of the following informality:
In Figure 7, the GPS, designated as 744, is 728 in the specification, and the Battery, designated as 728, is 730 in the specification, page 25, paragraph 65, lines 8-9.  Please review Figure 7 and the specification and address. 

    PNG
    media_image1.png
    443
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    717
    490
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 16, paragraph 42, line 2: Change “drain source electrode 227” to “drain electrode 227”.
Page 17, paragraph 44, line 2: Change “drain source electrode 317” to “drain electrode 317”.
Page 18, paragraph 46, line 2: Change “drain source electrode 327” to “drain electrode 327”.  
Appropriate correction is required.

Claim Objections
Claims 1-25 are objected to because of the following informalities:
Claim 1, line 9: Change this line to “and the drain electrode via a path through the fin area that couples the source electrode”.
Claims 2-12 are objected to for depending from objected-to base claim 1.
Claim 13, line 11: Change this line to “drain electrode via a path through the fin area that couples the source electrode and the”.
Claims 14-19 are objected to for depending from objected-to base claim 13.
Claim 20, lines 18-19: Change these lines to “between the source electrode and the drain electrode via a path through the fin area that couples the source electrode and the drain electrode, wherein the path is formed after a”.
Claims 21-25 are objected to for depending from objected-to base claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for upper limits of programming current and voltage, does not reasonably provide enablement for the lower limits of programming current and voltage.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 5, which depends from clam 1 and claim 14, which depends from claim 13: These claims require the programming current to be less than 100 µA and the programming voltage to be less than 3V.  However, the claim does not place a lower limit on the programming current or programming voltage.  Because there is no limit, the programming current and/or the programming voltage could be extreme values.  Applicants have not provided guidance on how to make a device that would use such extreme values, or how such a device would be used.  For these reasons, claims 5 and 14 are rejected for lack of enablement.
Regarding claim 6, which depends from clam 1, and claim 15, which depends from claim 13:  These claims require the programming current to be less than 200 µA and the programming voltage to be less than 2V.  However, the claim does not place a lower limit on the programming current or programming voltage.  Because there is no limit, the programming current and/or the programming voltage could be extreme values.  Applicants have not provided guidance on how to make a device that would use such extreme values, or how such a device would be used.  For these reasons, claims 6 and 15 are rejected for lack of enablement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 17, respectively, of Chao, U.S. Patent No. 11,276,697 [hereinafter “the ’697 patent”] in view of Lee, U.S. Pat. Pub. No. 2015/0255469.
Regarding claims 1 and 13:  Claims 6 and 17 of the ’697 patent disclose all the limitations of claims 1 and 13, respectively, with the exception of the fin requirement.  Lee discloses a similar arrangement used in a FinFET transistor.  Lee Figure 1; Lee specification ¶¶ 22, 10-12.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the claim 6 and claim 17 arrangement in the Lee FinFET because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claims 8 and 17, which depend, respectively, from claims 1 and 13: Claims 6 and 17 of the ’697 patent overlap the claim limitations of claims 8 and 17 of the pending application.  Thus, claims 8 and 17 of the pending application are rejected for double patenting.

Allowable Subject Matter
Claims 20-25 will be allowed if the claim objections are addressed.
Claims 1, 8, 13, and 17 stand rejected for double patenting but would be would be allowable if a terminal disclaimer were filed and if the objections were addressed.
Claims 2-4, 7, 9-12, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the objections were addressed.
Claims 5, 6, 14, and 15 are objected to as being dependent upon a rejected base claim but would be allowable if the Section 112(a) rejection and claim objections were overcome and if the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first resistance is greater than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claims 2-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “the first resistance is greater than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claims 14-19: The claims have been found allowable due to their dependency from claim 13 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “an antifuse memory array coupled to the circuit board, wherein the antifuse memory array includes a plurality of antifuse cells, an antifuse cell of the plurality of antifuse cells includes an antifuse element and a selector, and wherein the antifuse element includes: App. No. 15/943,0096 Examiner: Hall, Victoria K. Docket No. AA4143-USArt Unit: 2897a source electrode in contact with a source area on a substrate, wherein the source electrode is coupled to a bit line of the antifuse memory array; a drain electrode in contact with a drain area on the substrate, wherein the drain electrode is coupled to a first contact of the selector, and the selector includes a second contact coupled to a word line of the antifuse memory array; […] wherein the first resistance is greater than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claims 21-25: The claims have been found allowable due to their dependency from claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897